NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              DEC 06 2013

                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

SANBEIRA THLANG,                                 No. 12-16260

              Petitioner - Appellant,            D.C. No. 2:10-cv-00046-WBS-
                                                 EFB
  v.

GREG LEWIS, Warden,                              MEMORANDUM*

              Respondent - Appellee.


                   Appeal from the United States District Court
                        for the Eastern District of California
                 William B. Shubb, Senior District Judge, Presiding

                           Submitted December 4, 2013**
                             San Francisco, California

Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Sanbiera Thlang appeals from the district court’s denial of his petition for a

writ of habeas corpus. He claims that the California Court of Appeal unreasonably

rejected his challenge to the trial court’s admission of his inculpatory statements.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction pursuant to 28 U.S.C. §§ 1291, 2253(a), 2254(a), and affirm

the district court’s denial of Thlang’s habeas petition.

      During a pretrial interrogation, Thlang admitted that he was sitting in a

vehicle that was involved in a drive-up shooting and identified the other occupants

in the vehicle. Prior to this admission, the detective conducting the interrogation

stated “I’d rather use you as a witness than . . . a suspect.” Thlang argued that this

was an implied promise of benefit or leniency that induced him to admit he was

present at the shooting, making his statements involuntary and inadmissible. The

California Court of Appeal rejected Thlang’s argument based on the objective

conduct of the participants in the interrogation, as well as Thlang’s relative

sophistication in dealing with police interrogation. The court viewed the

detective’s statement as outlining the benefits of confessing. Thlang now contends

that the California Court of Appeal’s decision was an unreasonable application of

the law or determination of the facts under 28 U.S.C. § 2254(d).

      Officials cannot extract a confession “by any sort of threats or violence, [or]

. . . by any direct or implied promises, however slight, [or] by the exertion of any

improper influence.” Hutto v. Ross, 429 U.S. 28, 30 (1976). However, “in most

circumstances, speculation that cooperation will benefit the defendant or even

promises to recommend leniency are not sufficiently compelling to overbear a

defendant’s will.” United States v. Harrison, 34 F.3d 886, 891 (9th Cir. 1994).
Based on the record, a reasonable jurist could find that Thlang was not compelled

by an implied promise of leniency, but instead made a voluntary, tactical decision

to admit a limited role in the shooting because he thought the admission would

help his case at trial. The California Court of Appeal’s decision was not contrary

to clearly established Supreme Court precedent and Thlang cannot show that the

state court’s application of the law or determination of the facts was unreasonable.

28 U.S.C. § 2254(d); Harrington v. Richter, 131 S. Ct. 770, 786 (2011).

AFFIRMED.